Title: James Madison to Nicholas P. Trist, 2 September 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 2. 1830
                            
                        
                          
                        On the receipt of yours of July 29, I forwarded the Book intended for Mr. Davis, and take for granted it got
                            safe to hand. He met with the ready concurrences of the Board in making him the successor to Mr. Lomax for one year, with
                            a prospect of the permanency, to which I doubt not the probation will recommend him. I need not say that whatever be the
                            future change of Theatre meditated by yourself, you will have my best wishes for success on it.
                        I ought perhaps to mention to you that since my letter to you on the subject of the Virga. Resolutions in
                            -98. and the nullifying doctrine of the present day, I have been drawn into several correspondances on those subjects, in
                            which my letters had a wider scope; particularly a late one which it is not improbable will find its way to the public.
                            One or two points touched in the letter to you happened not to be included in it.
                        The inclosed letter contains a payment in Bank Notes, of a Debt to Mr. W. S. Nicholls of George Town. Will
                            you do me the favor to hand it to him and receive the surplus if there be any; and if eno’ to pay it over to Gales
                            & Seaton in discharge of my arrears for their Gazettes I know not the precise sum due to either of the Creditors
                        We are sorry to learn that Mrs. Trist has been latterly on the sick list. Mrs. M. joins in the hope
                            that her health is restored, and in affectionate wishes for the happiness of you both
                        
                        
                            
                                James Madison
                            
                        
                    